         Case 1:18-mc-91539-ADB Document 30 Filed 06/14/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

______________________________
                               )
JILL LEPORE                   )
            Petitioner,        )
 v.                            )              Miscellaneous Action No. 18-mc-91539-ADB
                               )
UNITED STATES OF AMERICA, )
                               )
            Respondent.       )
______________________________

             THE UNITED STATES OF AMERICA’S MOTION TO DISMISS

       The grand jury system relies on secrecy. This secrecy allows witnesses to testify openly

and honestly and protects the privacy of targets who may never be indicted. These interests are so

important that the text of Fed. R. Crim. P. 6(e) specifies when a court may authorize disclosure.

The exceptions listed in the rule are not intended as examples. They are finite limitations.

       Petitioner, a historian and academic, has asked this Court to unseal some grand jury records

from 1971 because she hopes they might help her with her academic research. But because nothing

in the text of Rule 6(e) allows a court to disclose grand jury records for such reasons, Petitioner

asks the court to use its “inherent authority” to unseal them. But as the D.C. Circuit recently held

when confronted with a similar request, the Court does not have “inherent authority” to disclose

grand jury records for reasons others than those articulated in Rule 6(e). McKeever v. Barr, 920

F.3d 842, 845 (D.C. Cir. 2019). McKeever is consistent with decisions from the Supreme Court

and the First Circuit regarding the importance of grand jury secrecy.

       For these reasons, the Court should deny the Petition and dismiss this case. But even if the

Court concludes that it has inherent authority to disclose historically significant records,

Petitioner’s broad and unfocused request would not merit such extraordinary relief.



                                                 1
         Case 1:18-mc-91539-ADB Document 30 Filed 06/14/19 Page 2 of 2


       Specifically, Petitioner has not structured her request to cover only the material that she

needs. Instead, she wants the Court to unseal everything. Moreover, Petitioner has stated that she

wants the records to flesh out scholar Samuel Popkin’s experience with the grand jury. The rule

does not prevent Popkin from disclosing his experiences to Petitioner. That Popkin is able and

willing to do so undercuts Petitioner’s argument that these documents are necessary for her

research. The Petition can be denied for this reason as well.

       A statement of facts and a memorandum of law accompany this motion.

                                              Respectfully submitted,

                                              The United States of America

                                              By its attorney,

                                              ANDREW E. LELLING
                                              United States Attorney
                                              District of Massachusetts

                                      By:      /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna
                                              Assistant United States Attorney
                                              (617) 748-3111
                                              annapurna.balakrishna@usdoj.gov
June 14, 2019

                                   Local Rule 7.1 Certification

       I certify that I conferred with Plaintiff’s counsel before filing this motion.

                                              /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna

                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF),
on:

June 14, 2019                                 /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna



                                                  2
